DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-16, 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance: In the closest prior art, Verhagen (US 2010/0063490), Anderson (US 5735844), and Johnson (US 2015/0051593) do not teach, suggest, or motivate a focusing system that focuses the pulsed light beam into a focal spot in the hair or skin tissue, wherein the focusing system comprises: a pre-focusing lens that generates a convergent pulsed light beam from the pulsed light beam; and a focusing lens having: a biconvex lens comprising: a convex light input surface that receives the convergent pulsed light beam; a convex light exit surface configured to contact the skin or hair; a refractive index of 1.4 or higher; and a focus controller that controls a distance of the focal spot to the light exit surface by adjusting a spacing between the pre-focusing lens and the focusing lens.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zabar et al. (US 2017/0079718) discloses a system for tissue ablation using a pulsed laser.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792